141 Ga. App. 185 (1977)
233 S.E.2d 385
MOODY
v.
MOODY.
53263.
Court of Appeals of Georgia.
Submitted January 18, 1977.
Decided February 3, 1977.
Walter Leroy Moody, Jr., pro se.
William J. Self, for appellee.
BELL, Chief Judge.
Appellant stated in his notice of appeal that he appealed from an order of the Juvenile Court of Bibb County dated December 8, 1975. The notice of appeal was entered and filed with the clerk on January 6, 1976. Simultaneously with the filing of the notice of appeal, *186 appellant filed a motion for new trial which was denied on February 23, 1976.
"A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of ..., but when a motion for new trial, ... has been filed, the notice shall be filed within 30 days after the entry of the order granting, overruling, or otherwise finally disposing of the motion..." Code Ann. § 6-803 (a).
The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on the appellate court. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530). While the judgment of December 8, 1975 would ordinarily confer jurisdiction, the notice of appeal from that judgment was premature and of no validity as it was filed while a motion for new trial was pending. See Graves v. State, 116 Ga. App. 19 (156 SE2d 205). The statute makes it mandatory that the notice of appeal under these circumstances must be filed within 30 days after the entry of the order disposing of the motion for new trial. The motion to dismiss is granted.
Appeal dismissed. McMurray and Smith, JJ., concur.